                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                Case No. 19–CV–00809–JPG

 DAWN R. BEENE,
 Defendant.

                         JUDGMENT DECREE & ORDER
                   DIRECTING SALE OF MORTGAGED PROPERTY

       This is a foreclosure of a mortgage of residential real estate. Before the Court is the

Government’s Motion for Default Judgment against Defendant Dawn R. Beene. Having reviewed

the Government’s Complaint and the Clerk of Court’s Entry of Default, the Court finds the

following:

       1.     The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1345. Defendant

was properly served and failed to timely plead or defend. Accordingly, Defendant was ordered

defaulted.

       2.     The Government, acting through the United States Department of Agriculture,

Rural Development (formerly, “Farmers Home Administration”), made a loan to Defendant and

Warren E. Hodges (deceased), secured by a mortgage dated June 28, 2004, in the total principal

amount of $47,546.00. (Compl. Ex. A). The mortgage was recorded on June 28, 2004, in Mortgage

Record Book 350, Page 42, Doc. No. 04–3869, Alexander County, Illinois. (Id.). And the loan was

evidenced by a promissory note dated June 28, 2004. (Compl. Ex. B). Defendant defaulted on the

note; and the Government, acting through the United States Department of Agriculture, Rural

Development, issued a notice of acceleration on May 15, 2015. (Compl. Ex. C).

      3.      The name of a person that may have claimed an interest in the above-described
property (but who is precluded from asserting his claim, if any, because of her default in this

action) is Dawn R. Beene.

     4.        By virtue of the mortgage and indebtedness thereby secured, the Government has a

valid and subsisting lien on the following property:

               Common address: 800 Front Street, Tamms, Illinois 62988 .

               Lots One (1), Two (2), Three (3), Four (4) and Five (5) in Block
               Four (4) in the First Addition to the Town of Tamms, County of
               Alexander and State of Illinois.

               Property ID Nos. 18–03–03–031–023 and 18–03–03–031–025

          5.   By virtue of the mortgage and the indebtedness thereby secured, as alleged in the

Complaint, the following is due to the Government:

               (a)    For its own use and benefit for the costs of this suit and for:

                      U.S. Attorney's docket and recording fees . . . . . . . .                     $ 430.00

                      Escrow/impound required . . . . . . . . . . . . . . . . . . . .               $ 1,453.31

                      Late charges . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    $ 76.16

                      Interest on fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    $ 1,311.64

                      Title expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      $ 400.00

                      Caretaker expenses . . . . . . . . . . . . . . . . . . . . . . . . . .        $ 3,977.50

                      Escrow expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . .       $ 5,463.89

                      TOTAL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $ 13,112.50

               (b)    For the use and benefit of the Government, holder of the note secured by
                      the mortgage aforesaid, but subject and subordinate to the lien for payment
                      of the items mentioned in subparagraph (a) of this paragraph:

                      Unpaid principal balance . . . . . . . . . . . . . . . . . . . . . .          $ 40,162.88

                      Accrued interest at $8.0482 per day
                      due and unpaid as of December 11, 2019 . . . . . . . . . .                    $ 12,282.69



                                                      —2—
                       TOTAL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $ 52,445.57

                       COMBINED TOTAL due to the
                       Government as of December 11, 2019,
                       including costs detailed in 5(a) . . . . . . . . . . . . . . . . . .            $ 65,558.07

                (c)    Additionally, the Government may be compelled to advance various sums
                       of money in payment of costs, fees, expenses, and disbursements incurred
                       in connection with the foreclosure, including (but not limited to) the
                       following: the generality of the foregoing; filing fees; stenographer's fees;
                       witness fees; costs of publication; costs of procuring and preparing
                       documentary evidence; and costs of procuring abstracts of title, certificates,
                       foreclosure minutes, and a title insurance policy.

               (d)     Under the terms of the mortgage, all such advances, costs, and other fees,
                       expenses, and disbursements are made a lien upon the mortgaged real estate.
                       The Government is entitled to recover all such advances, costs, expenses
                       and disbursements, together with interest on all advances at the rate
                       provided in the mortgage or, if no rate is provided therein, at the statutory
                       judgment rate from the date on which such advances are made.

               (e)     In order to protect the lien of the mortgage, it may or has become necessary
                       for the Government to pay taxes and assessments that were or may be levied
                       upon the mortgaged real estate.

               (f)     In order to protect and preserve the mortgaged real estate, it may also
                       become necessary for the Government to make such repairs to the real estate
                       as may reasonably be deemed for its preservation.

               (g)     Under the terms of the mortgage, any money so paid or expended has or
                       will become an additional indebtedness secured by the mortgage and will
                       bear interest from the date such money is advanced at the rate provided in
                       the mortgage, or, if no rate is provided, at the statutory judgment rate.

       6.      Alexander County, Illinois, has a valid lien on the above-described property for tax

for the year 2019. The property will be sold subject to the interest of Alexander County resulting

from taxes, general or special, that are a valid lien against the above-described property.

       IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered against

Defendant Dawn R. Beene for $65,558.07. Unless Defendant or her assigns and successors-in-

interest to the above-described property pay the Government, acting through the United States



                                                       —3—
Department of Agriculture, Rural Development (formerly, “Farmers Home Administration”),

within three days from the date of this Decree the sum of $65,558.07 with attorney's fees and court

costs with lawful interest to be computed from this date until paid, the real estate described in

paragraph 4 of this Decree shall be sold at public sale to the highest bidder for 10% at time of sale

and balance within 72 hours, subject to taxes, general or special, due and owing to Alexander

County, Illinois, by the United States Marshal for the Southern District of Illinois at the front door

of the Alexander County Courthouse in the City of Cairo, Illinois.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of the Government and against Defendant Dawn R. Beene. The real estate shall be sold

free and clear of any claimed lien of Defendant.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United States

Marshal for the Southern District of Illinois shall give public notice of the time, place, and terms

of such sale, together with a description of the premises as referred to in paragraph 4 of this

Judgment to be sold, by previously publishing the same once each week for three consecutive

weeks as provided by law in a secular newspaper of general publication in the State of Illinois, the

first publication to be not less than four weeks before the date of such sale; that said United States

Marshal may adjourn the sale so advertised by giving public notice by proclamation; that the

Government or Defendant may become the purchaser or purchasers at such sale; that upon such

sale being made, the United States Marshal shall execute and deliver to the purchaser or purchasers

a certificate of sale; and that said certificate shall be freely assignable by endorsement thereon.

       The amount required to redeem shall consist of the combined total due as declared in

paragraph 5(b), plus interest at the statutory rate and all additional costs and other expenses allowed

by the Court.




                                               —4—
       If the purchaser at the judicial sale of residential real estate is a mortgagor that is a party to

this proceeding or its nominee, and if the sale price is less than the amount required to redeem

specified in 735 ILL. COMP. STAT. § 5/15–1604, an owner of redemption has a special right to

redeem for a period ending 30 days after the date the sale is confirmed by paying the mortgagee

the sale price plus all additional costs and expenses incurred by the mortgagee set forth in the

report of sale and confirmed by this Court.

       The redemption period shall end at the later of the expiration of any reinstatement period

provided for in 735 ILL. COMP. STAT. § 5/15–1602, or the date 60 days after the date this Judgment

is entered, since the Court finds that: (1) the value of the mortgaged property as of the date of this

Judgment is less than 90% of the amount due under 735 ILL. COMP. STAT. § 5/15-1603; and (2)

the mortgagee waives any and all rights to a personal deficiency judgment against the mortgagor

and against all other persons liable for the indebtedness or other obligations secured by the

mortgage. 735 ILL. COMP. STAT. § 5/15–1603(b)(3).

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United States

Marshal shall retain his disbursements and fees out of the proceeds of such sale, and out of the

remainder of said proceeds he shall pay to the Government $65,558.07, together with lawful

interest to be computed thereon to the date of this Judgment and any court costs of this action in

its behalf. Said United States Marshal shall take receipts from the respective parties from whom

he may make payments aforesaid and file the same together with his report of sale to this Court.

In case said property sells for a sum more than enough to make the aforesaid payments, then after

making said payments he shall bring the surplus money to the Court without delay for further

distribution by order of this Court.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the mortgagor shall




                                               —5—
be entitled to retain possession of the above-described real estate from the date of entry of this

Judgment through the 30th day after a foreclosure sale (conducted pursuant to this Judgment) is

confirmed by this Court. After the 30th day, said foreclosure sale is confirmed, and the holder of

the certificate of sale shall be entitled to immediate possession of the real estate upon payment of

the sale purchase price, without notice to any party or further order of the Court. The mortgagors

shall peaceably surrender possession of said property to said certificate holder immediately upon

expiration of the said 30-day period. In the event of default, an order of ejectment shall issue.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that upon or after

confirmation of sale, the person who conducted the sale (or the Court) shall execute a deed

conveying title to the holder of the certificate of sale. The deed shall identify the Court and the

caption of the case in which judgment was entered authorizing issuance of the deed. Signature and

the recital in the deed of the title or authority of the person signing the deed as grantor, of authority

pursuant to this judgment, and of the giving of the notices required by statute shall be proof of the

facts recited and of such authority to execute the deed. Such deed, however, shall not be construed

to contain any covenant on the part of the person executing it.

        Delivery of the deed executed on the sale of the real estate, even if the purchaser or holder

of the certificate of sale is a party to the foreclosure, shall be enough to convey title. Such

conveyance shall be a complete bar to all claims by the following: (1) the parties to the foreclosure;

and (2) any non-record claimant that is given notice of the foreclosure as provided by statute.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if the money arising

from said sale shall be insufficient to pay sums due to the Government with interest after deducting

the costs, the United States Marshal shall specify the amount of the deficiency in the report.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court retains




                                                —6—
jurisdiction over the parties and subject matter of this cause for the purpose of enforcing this

Judgment. The United States Marshal shall report his actions at the premises to this Court at the

earliest possible time.

       IT IS SO ORDERED.

Dated: Thursday, January 30, 2020

                                                    S/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                            —7—
